Citation Nr: 0314073	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

(The issue of entitlement to service connection for residuals 
of a back injury will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1998 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in June 1994 denied 
entitlement to service connection for residuals of a back 
injury.  The veteran did not appeal that determination, which 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  
Thereafter, the veteran submitted additional evidence in an 
attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal on that issue ensued.  

A decision of the Board dated March 22, 2000, denied 
entitlement to service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a motion by 
the Secretary of Veterans Affairs, which was not opposed by 
the veteran-appellant, vacated the Board's decision on that 
issue and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000.  A decision of 
the Board in September 2001 found that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, which had been the subject of a prior 
final disallowance by the RO in June 1994, and remanded the 
claim to the RO for further development of the evidence.  The 
case was returned to the Board in April 2003.

This decision finds that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a back injury.  The Board will 
undertake additional development on the issue of entitlement 
to service connection for residuals of a back injury pursuant 
to the authority granted by 38 C.F.R. § 19.9 (a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and receiving the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing that issue, provided that the appellant waives 
initial consideration by the agency of original jurisdiction 
of any additional evidence received.   

FINDINGS OF FACT

1.	The veteran has been diagnosed with PTSD.

2.	The veteran did not engage in combat with the enemy in 
Vietnam.

3.	The United States Armed Services Center for Research of 
Unit Records did not verify any of the veteran's claimed 
inservice stressors.

4.	There is no credible supporting evidence of record that 
the veteran's claimed inservice stressors occurred.

5.	A rating decision in June 1994 denied entitlement to 
service connection for residuals of a back injury.

6.	Evidence added to the record since June 1994 is so 
significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for 
service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. § 3.304(d)(f) (2002).

2.	A rating decision in June 1994, which denied entitlement 
to service connection for residuals of a back injury, is 
final.  38 U.S.C.A. § 7105 (West 2002).

3.	Additional evidence received since June 1994 is new and 
material, and the claim for service connection for 
residuals of a back injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
has notified the veteran of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking.  In a May 2002 Supplemental Statement of the Case, 
the RO notified the veteran that, in order to reopen his 
claim for service connection for residuals of a back injury, 
he should identify any competent medical evidence showing 
that his current back disability was incurred in or 
aggravated by service.  In a January 2003 Supplemental 
Statement of the Case, the RO notified the veteran that the 
evidence needed to substantiate his claim for service 
connection for PTSD would include credible supporting 
evidence that his claimed inservice stressors occurred and 
that he should identify any such evidence.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's appeal.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I. Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2002). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In the veteran's case, his service medical records are 
entirely negative for any complaints, findings, or diagnosis 
of an acquired psychiatric disorder.  At an examination for 
service separation in September 1967, he was evaluated as 
psychiatrically normal.  In postservice years, VA and private 
mental health professionals who have seen the veteran have 
rendered multiple psychiatric diagnoses, including: 
generalized anxiety disorder; panic disorder with 
agoraphobia; drug dependence, alcohol and opiates; substance-
induced mood disorder; dysthymia; major depressive disorder 
with psychotic features; and PTSD.  With regard to PTSD, 
however, in October 1997, a VA psychologist who administered 
psychological tests to the veteran reported that the 
veteran's score on the Mississippi scale for combat-related 
PTSD was not consistent with a diagnosis of PTSD.  
Nonetheless, the veteran has received a diagnosis of PTSD, 
which is one requirement for service connection for PTSD, and 
the Board must determine whether the other requirements for 
service connection for PTSD have been met.

The veteran's DD Form 214 and his service personnel records 
show that his military occupational specialty and his 
assignment while he was in Vietnam from September 1966 to 
September 1967 was ammo [ammunition] records clerk.  He did 
not receive any combat citations or awards, and there is no 
service department evidence that he engaged in combat with 
the enemy in Vietnam.  As noted above, "combat" means 
participating in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.  In his statement of claimed stressors, received in 
October 1997, the veteran alleged that the ammunition depot 
at which he worked as a clerk had been subjected to sniper 
and mortar attacks by the enemy.  He also stated that, on one 
occasion, he was in a convoy of vehicles which was 
"ambushed" by the enemy and that there were American 
casualties in that incident.  As noted below, however, the 
United States Armed Services Center for Research of Unit 
Records (CRUR) reported in December 2002 that attacks on the 
veteran's unit were not verified by unit records.  Therefore, 
the Board finds that the preponderance of the credible 
evidence of record is against a finding that the veteran 
engaged in combat with the enemy in Vietnam.  Because the 
veteran did not engage in combat with the enemy, service 
connection for PTSD in his case requires credible supporting 
evidence of a claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2002).

In his stressor statement of October 1997, the veteran stated 
that his unit had been the target of sniper and mortar 
attacks.  He also stated that he witnessed the dead bodies of 
a Vietnamese woman and child in a village near his ammunition 
depot.  In December 2002, the CRUR reported that enemy 
attacks on the veteran's unit could not be confirmed and that 
the killing of civilians does not appear in United States 
military unit records unless the incident is the subject of 
an official report.  The Board thus notes that the veteran's 
claimed stressors were not verified by official military 
records.  During the pendency of his claim for service 
connection for PTSD, the veteran has not submitted any 
supporting evidence to corroborate his stressor statement, 
such as "buddy" statements by men who served with him.  The 
evidence of record thus does not containing any credible 
supporting evidence that a claimed inservice stressor 
occurred.  Because the veteran did not engage in combat with 
the enemy in Vietnam and because he has not submitted any 
credible supporting evidence that his claimed inservice 
stressors occurred, his claim for service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d)(f) (2002); VAOPGCPREC 12-99; Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002). 


II. Reopened Claim for Service Connection for Residuals of 
Back Injury

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 2002).   

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).

The evidence of record at the time of the prior final denial 
of the veteran's claim for service connection for residuals 
of a back injury in June 1994 included his service medical 
records, a report of a VA examination in April 1986, and 
records of medical and surgical treatment by private 
physicians from December 1982 to April 1991.

The service medical records showed the veteran was seen for 
complaints of back pain in January 1965 and February 1966 and 
that, in a report of medical history for separation in 
September 1967, he denied having recurrent back pain.

At the VA examination in April 1986, the veteran gave a 
history of postservice back injuries in December 1982, 
January 1985, and October 1985.  The VA examination diagnosis 
was status post laminotomy secondary to HNP [herniated 
nucleus pulposus], recurrent back pain since 1982.

The private treatment records showed that, in December 1982, 
the veteran was seen for a complaint of severe low back pain 
for 3 weeks.  He gave a history of intermittent low back pain 
for several years.  A herniated disc was suspected.  A CT 
scan in January 1983 showed a large disc bulge at L5-S1, and 
the veteran underwent surgery to remove a large disc 
protrusion at that level.  He then received postoperative 
care.  His back was essentially asymptomatic from April 1983 
to October 1985, when he sustained an injury to his back 
while working in a coal mine which aggravated and accelerated 
his pre-existing degenerative disc disease of the lumbosacral 
spine.  A CT scan in October 1985 showed bulging discs at L-3 
and 
L-4.  An MRI in April 1991 showed degenerative disc disease 
at L4-5 and L5-S1.

In June 1994, the RO denied entitlement to service connection 
for residuals of a back injury on the basis that the 
veteran's back injuries in service were acute and transitory 
and were not productive of chronic disability.

The evidence added to the record since June 1994 includes 
medical evidence noting continuing complaints of back pain 
and statements by the veteran and by his sister.  In a 
statement dated in June 2000, the veteran stated that, at the 
time of his separation from active service in September, he 
was told that, if he reported a medical problem, he would 
have to stay for 2 or 3 weeks to be checked out, and so he 
didn't say anything about his back.  In a statement received 
in July 2000, the veteran's sister stated that: immediately 
after his separation from service in September 1967, the 
veteran lived with her, her husband, and their baby for 
several months;  during that period of time, the veteran 
complained of low back pain on a daily basis, particularly 
when he bent over to pick up the baby; and he told her that 
he had had severe back pain since 2 injuries to his back in 
service.

The Court has held that, in determining whether additional 
evidence justifies reopening a claim which was the subject of 
a prior final disallowance, the evidence is presumed to be 
credible for the purpose of determining whether the claim 
should be reopened.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, the statements by the veteran and his 
sister to the effect that he had persistent back pain after 
service related to inservice back injuries are presumed 
credible on the issue of whether his claim should be 
reopened.  As such, these items of additional evidence, which 
tend to show that the veteran may have sustained a chronic 
back disability during active service, constitute new and 
material evidence warranting the reopening of the claim for 
service connection for residuals of a back injury.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

The Board has concluded that new and material evidence to 
reopen the claim for service connection for residuals of a 
back injury has been submitted, and that the duty to assist 
the veteran in the development of facts pertinent to his 
claim requires VA to afford him an opportunity to undergo an 
examination by a physician who will be requested to review 
his pertinent medical records and offer an opinion as to the 
likely etiology and time of onset of degenerative disc 
disease of the lumbosacral spine.  The Board will undertake 
development so that such an examination and opinion may be 
requested.


ORDER

Service connection for PTSD is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a back 
injury is reopened, and the appeal is granted to that extent.



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



